Gunter, Justice.
This is the second appearance of this case in this court. In Ga. Loan & Trust Co. v. Dyer, 233 Ga. 957 (213 SE2d 864) (1975), an interlocutory appeal, we affirmed the trial court’s judgment granting a temporary injunction but remanded the case for final decision in the trial court. We ruled there on the issue of the validity of the description contained in the Dyer security deed, but we held that the issues of improper attestation of the security deed to Dyer and lack of consideration for the note and security deed to Dyer could not be finally adjudicated on the interlocutory appeal.
Following our decision the trial court, by agreement of the parties, conducted a trial and then rendered a judgment in favor of Dyer on all issues. Georgia Loan has again appealed.
The issue of the improper attestation and the invalid recording of the security deed to Dyer, so as to avoid valid constructive notice, was presented to the trial judge for decision. He decided this issue adversely to the appellant, and we hold that the evidence was adequate to support this finding by the trial judge.
Argued September 4, 1975
Decided February 11, 1976
Rehearing denied March 2, 1976.
Jenkins & Landrum, Terry K. Floyd, for appellant.
Douglas W. McDonald, William E. Woodside, for appellees.
Also, the issue of lack of consideration for the note and security deed given to Dyer was presented to the trial judge, and he also found for Dyer on this issue. The appellant’s arguments on lack of consideration are very involved and technical, but, having examined the transcript, we cannot say that the evidence did not support the conclusion reached by the trial judge.
The issue of the validity of the description contained in the security deed to Dyer was decided by this court on the first appeal. Ga. Loan & Trust Co. v. Dyer, supra, (1975).
We find no reversible error.

Judgment affirmed.


All the Justices concur.